Case: 14-60041      Document: 00513026646         Page: 1    Date Filed: 04/30/2015




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                                      No. 14-60041                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
UNITED STATES OF AMERICA,                                                   April 30, 2015
                                                                           Lyle W. Cayce
               Plaintiff - Appellee                                             Clerk

v.

RICKEY LEE SCOTT,

               Defendant - Appellant




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:08-CR-134-1


Before PRADO, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
         IT IS ORDERED that the case is remanded for clarification on the
question of whether the defendant was seized. Remand is limited solely to this
issue.




         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
         *

be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.